 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                   Case No.: 16cr2453-JAH
10
                       Plaintiff,                ORDER AMENDING
11
           v.                                    ATTACHMENT A OF
12                                               RESTITUION ORDER
     JAMES CATIPAY,
13
                       Defendant.
14
15        The United States having filed a motion, (Doc. No. 42), to amend Attachment
16 A of the Restitution Order, (Doc. No. 34-1), to reflect the Judgment in the above-
17 captioned case. For good cause shown, IT IS HEREBY ORDERED:
18        1.    The United States’ Unopposed Motion to Amend Attachment A of The
19 Restitution Order to Reflect the Judgment is GRANTED.
20        2.    Amended Attachment A supersedes and is entered in place of
21 Attachment A of the Restitution Order.
22        3.    The Judgment shall, in all other respects, remain the same and conform
23 to the original Judgment.
24 IT IS SO ORDERED.
25
     DATED:     November 18, 2019
26
27
28                                      JOHN A. HOUSTON
                                        United States District Judge
